PER CURIAM.
We reverse in its entirety the summary judgment entered in favor of the defendants-appellees upon a holding that the defendants-appellees did not conclusively establish the nonexistence of a genuine issue of material fact. See Brown v. Armstrong World Industries, Inc., 441 So.2d 1098 (Fla. 3d DCA 1983), rev. denied, 451 So.2d 847 (Fla.), rev. denied, 451 So.2d 850 (Fla. 1984); Seinfeld v. Commercial Bank & Trust Co., 405 So.2d 1039 (Fla. 3d DCA 1981). The mere fact of the subsequent lawful eviction of the appellant, Farm Maid, Inc., from the premises in question does not establish the existence of a complete defense to this prosecution for wrongful eviction and related claims which is based upon events occurring some five months prior to such lawful eviction.
Reversed and remanded for further proceedings.